Citation Nr: 1410413	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  05-39 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an effective date earlier than September 16, 2004 for payment of dependency and indemnity compensation benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

David Gratz, Counsel



INTRODUCTION

The Veteran had active service from December 1963 to December 1965, including in the Republic of Vietnam from August 30, 1965 to December 5, 1965.  The Veteran died in October 2002; the appellant is the surviving spouse of the Veteran.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  The Board vacates its May 8, 2008 decision, and issues the decision below in its stead.


VACATUR

An appellate decision may be vacated by the Board at any time upon the request of the appellant or her representative, or on the Board's own motion, when there has been a denial of due process.  38 C.F.R. § 20.904(a) (2013).  Here, the Board finds that its consideration of the appellant's claim for entitlement to an effective date earlier than September 16, 2004 for payment of dependency and indemnity compensation benefits in May 2008 was based on an incomplete discussion of the record, specifically insofar as there was no discussion of the representative's citation to Gardner v. Brown, 115 S.Ct. 552 (1994), and that the appellant was therefore not afforded full due process of law.  Therefore, the Board's May 8, 2008 decision is hereby VACATED.

In view of the Board's order vacating its May 8, 2008 decision, the issue of entitlement to an effective date earlier than September 16, 2004 for payment of dependency and indemnity compensation benefits will be considered de novo, and a new decision on that issue based on all of the evidence of record is rendered below.


FINDINGS OF FACT

1.  The Veteran died on October [redacted], 2002.

2.  The appellant filed a claim for Social Security Administration (SSA) benefits because of the death of the Veteran, which were granted on December 1, 2002.


CONCLUSION OF LAW

The criteria for an effective date of October 1, 2002 for the award of dependency and indemnity compensation benefits have been met.  38 U.S.C.A. §§ 5105, 5110 (West 2002); 38 C.F.R. §§ 3.201, 3.400(c) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends that the effective date of the award of dependency and indemnity compensation benefits should be based on October [redacted], 2002-the date of the Veteran's death.  The Board agrees, and the assignment of an effective date of October 1, 2002 constitutes a full grant of the benefits sought on appeal.  See February 2005 notice of disagreement.

Generally, the effective date of an award based on an original claim for dependency and indemnity compensation benefits is the date on which the application is received by VA.  38 U.S.C.A. § 5110(a).  However, if the claim for entitlement to dependency and indemnity compensation benefits is filed with VA within one year of the veteran's death and the claim is ultimately granted, then the effective date will be the first day of the month on which the veteran died.  38 U.S.C.A. § 5110(d)(1); 38 C.F.R. § 3.400(c)(2).  Also, if a claim is filed with SSA on a form jointly prescribed by the Secretary and the commissioner of SSA, such application "shall be deemed to be an application for benefits" to both agencies on the date the application is filed.  38 U.S.C. § 5105(b); 38 C.F.R. § 3.201.  Any application form filed with SSA requesting survivor's benefits suffices to warrant an effective date for dependency and indemnity compensation benefits based on the date of the SSA application.  See Van Valkenburg v. Shinseki, 23 Vet. App. 113, 114-119 (2009).

Here, the appellant asserts that she filed her SSA claim for survivor's benefits in the fall of 2002.  Although SSA was unable to produce her claim, a December 2002 SSA letter that informed the appellant that she would receive payment because of the death of the Veteran is of record.  That document is sufficient to prove that the appellant filed a claim with SSA for survivor's benefits within one year of the Veteran's October [redacted], 2002 death.

Furthermore, the criteria for service connection for the cause of the Veteran's death were met as of the date of his death.  Specifically, the appellant was entitled to the presumption that the Veteran was exposed to herbicides in service, and to the presumption that his diagnosed non-Hodgkin's lymphoma resulted from that herbicide exposure.  38 C.F.R. §§ 38 C.F.R. § 3.307(a)(6)(iii), 3.309(e).  In the Veteran's death certificate, the clinician determined that the immediate cause of death was non-Hodgkin's lymphoma.  This constitutes the principal cause of death for VA purposes.  38 C.F.R. § 3.312.  Thus, service connection was warranted as of the date of the Veteran's death.

Because service connection was warranted as of the date of the Veteran's death, and because the appellant filed her claim with SSA within one year of the Veteran's October [redacted], 2002 death, the effective date for the award of dependency and indemnity compensation benefits must be October 1, 2002-the first day of the month on which the Veteran died.  38 U.S.C.A. § 5110(d)(1); 38 C.F.R. § 3.400(c)(2).


ORDER

An effective date of October 1, 2002, and no earlier, for the award of dependency and indemnity compensation benefits is granted.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


